Title: From George Washington to Nicholas Cooke, 23 February 1776
From: Washington, George
To: Cooke, Nicholas

 

Sir
Cambridge 23d February 1776

this will be handed to you by the Barron of Woedtke, who was by distress of weather drove on shore at Cape Cod, he was bound from St Domingo to Philadelphia, to offer his Service & deliver Some Letters he has for different Members of Congress—as he is a gentleman & a Stranger I reccomend him to your hospitality & politeness—your attention must be very acceptable & advantagious to him, giveing him the Shortest & best rout, & takeing Care that he will not be imposed upon, will Confer an obligation on him & be vastly pleasing to Sir Your Most Obt H. St

Go: Washington

